FILED
                             NOT FOR PUBLICATION                            SEP 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

PAUL MOHR, JR., and LYDIA                        No. 10-16275
BUSTAMANTE MOHR,
                                                 D.C. No. 2:10-cv-00153-DGC
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

MURPHY ELEMENTARY SCHOOL
DISTRICT 21 OF MARICOPA
COUNTY, THOMAS M. GRIMES, TERI
SWANSON,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                        Argued and Submitted July 18, 2011
                             San Francisco, California

Before:        TASHIMA and RAWLINSON, Circuit Judges, and RAKOFF, Senior
               District Judge.**



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
       In October 2009, the Governing Board (the “Board”) of the Murphy

Elementary School District (the “District”) initiated termination proceedings

against Paul Mohr, the District Superintendent, after he was arrested for shoplifting

a bottle of wine from a local grocery store. In January 2010, Mohr and his wife

filed an Amended Complaint in Arizona state court asserting claims for breach of

contract, tortious interference, violation of Mohr’s right to procedural due process,

and violation of the Arizona Open Meeting Law. On January 25, 2010, defendants

removed the case to the District Court for the District of Arizona (Campbell, J.),

which, by Order dated February 19, 2010, denied the Mohrs’ motion to remand the

case to state court. Thereafter, defendants-appellees moved to dismiss the

Amended Complaint, and the district court, by Order dated May 5, 2010, dismissed

the tortious interference, procedural due process, and Open Meeting law claims,

and remanded the breach of contract claim to Arizona state court. The instant

appeal followed. We affirm.

       We review de novo a district court’s grant of a motion to dismiss as well as a

district court’s denial of a motion to remand a removed case. See Whitman v.

Mineta, 541 F.3d 929, 931 (9th Cir. 2008); Ethridge v. Harbor House Rest., 861

F.2d 1389, 1393 (9th Cir. 1988). To survive a motion to dismiss, a complaint must

allege a plausible set of facts sufficient to “raise a right to relief above the


                                             2
speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

      Turning first to Mohr’s claim alleging violations of Arizona Open Meeting

Law, that law provides that “[a]ll meetings of any public body shall be public

meetings” and that “[a]ll legal action of public bodies shall occur during a public

meeting.” Ariz. Rev. Stat. § 38-431.01(A). A “meeting” is defined as the

gathering of a “quorum of members of a public body at which they discuss,

propose, or take legal action[.]” A.R.S. § 38-431(4). Arizona courts have

interpreted Arizona’s Open Meeting law as only applying to instances in which a

quorum of a public body’s members is present. See Boyd v. Mary E. Dill Sch.

Dist. No. 51, 631 P.2d 577, 579-80 (Ariz. Ct. App. 1981) (affirming dismissal of

Open Meeting law claim where the alleged legal action was taken by less than a

quorum of board members). Because the Amended Complaint does not allege that

a quorum of members took legal action outside of a public meeting, we agree with

the district court that the Amended Complaint fails to state a claim for a violation

of the Open Meeting law.

      Turning next to Mohr’s due process claims, we first note that procedural due

process requires only that, before a public employee is terminated for cause, “he is

entitled to oral or written notice of the charges against him, an explanation of the


                                           3
employer’s evidence, and an opportunity to present his side of the story.” Hufford

v. McEnaney, 249 F.3d 1142, 1151 (9th Cir. 2001). Moreover, “the combination

of judging and investigating functions is not a denial of due process.” Withrow v.

Larkin, 421 U.S. 35, 51 (1975).

       The Court concludes that Mohr has failed to allege that “more” is present in

the circumstances of the instant case. While Mohr alleges that the Board “has not

made adequate disclosure of the evidence and witnesse[s]” in his termination

proceedings, he did not provide any supporting facts to substantiate this wholly

speculative allegation. He also declined to attend his termination hearing.

Moreover, with regard to Mohr’s claim that the District’s actions have affected his

name, reputation, and standing in the community, this Court has expressly limited

such claims to “extreme” circumstances that are nowhere present in the instant

case. See Engquist v. Or. Dep’t of Agric., 478 F.3d 985, 998 (9th Cir. 2007) (“It is

not enough that the [defendant’s] stigmatizing conduct has some adverse effect on

[the plaintiff’s] job prospects; instead, [the plaintiff] must show that the

stigmatizing actions make it virtually impossible for [him] to find new employment

in his chosen field.”) aff’d 553 U.S. 591 (2008). As to Mohr’s allegation of bias --

which is predicated on the notion that the Board is biased against him because it

has a fiscal interest in not paying his salary -- this is facially implausible, given that


                                            4
Mohr was the Superintendent of the District, and therefore the natural consequence

of his termination would be his prompt replacement by another individual drawing

an equivalent salary. Pavlik v. Chinle Unified Sch. Dist., 985 P.2d 633, 638 (Ariz.

Ct. App. 1999) (“A party who seeks to establish institutional bias on the basis of

pecuniary interest must show that interest is direct and personal, not generalized

and speculative.”) (citation omitted). More generally, the argument proves too

much, because it would be true in every case of termination for cause.

         Finally, we conclude that the defendants-appellees timely removed this case

to federal court because the original Complaint, on its face, asserted no federal

claims and made no reference, express or implied, to federal law, and therefore the

time for removal did not commence to run until the filing of the Amended

Complaint raising federal claims. See Proctor v. Vishay Intertechnology, Inc., 584

F.3d 1208, 1218 (9th Cir. 2009).

         We have considered all of Mohr’s other arguments and find them without

merit.

         Accordingly, the judgment of the district court is AFFIRMED.




                                           5